Citation Nr: 0838835	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  99-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected chip fracture of the left knee, currently 
evaluated 10 percent disabling. 

2.  Entitlement to an increased disability rating for 
service-connected residuals of a right middle finger 
interphalangeal (DIP) joint fracture, currently evaluated 
10 percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1975 to July 1979 
and from October 1982 to November 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The RO received the veteran's claims of entitlement to 
service connection for a left knee disability, a right middle 
finger DIP joint disability and hypertension in November 
1997.  Service connection was granted by the RO in a May 1998 
rating decision.  Noncompensable (zero percent) disability 
ratings were established for the veteran's left knee and DIP 
joint disabilities and a 10 percent disability rating was 
assigned for hypertension.  The veteran disagreed with the 
assigned ratings and subsequently perfected an appeal as to 
all three issues. 

During the pendency of the appeal, the RO increased the 
veteran's left knee disability rating to 10 percent 
disabling, effective August 31, 2005.  The rating assigned 
for hypertension was increased to 20 percent, effective June 
2, 2003, and then returned to 10 percent, effective November 
18, 2004.  In a November 2007 rating decision, the VA Appeals 
Management Center (AMC) increased the veteran's right middle 
finger DIP joint disability to 10 percent.  The veteran has 
continued to express dissatisfaction with the assigned 
ratings.  See AB v. Brown, 
6 Vet. App. 35 (1993) [observing that applicable law mandates 
that it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
a claim remains in controversy where less than the maximum 
benefit available is awarded].

In July 2007, the Board remanded the veteran's claims for 
additional development.  A supplemental statement of the case 
was issued in November 2007 by the AMC, which continued the 
assigned disability ratings.  The case is once again before 
the Board. 

Issue not on appeal

The issue of entitlement to service connection for rheumatoid 
arthritis was denied by the Board in its July 2007 decision.  
That matter has been resolved and will be discussed no 
further herein.  See 38 C.F.R. § 20.1100 (2007). 


FINDINGS OF FACT

1.  The veteran's chip fracture of the left knee is 
manifested by complaints of left knee pain, stiffness, 
swelling, giving out and fatigue. 

2.  The veteran's residuals of a right middle finger DIP 
joint fracture is manifested by pain and a decreased range of 
motion.

3.  The veteran's service-connected hypertension is 
manifested by diastolic blood pressure readings which are 
predominantly below 110.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating are not 
met for the veteran's left knee disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

2.   The veteran is in receipt of the maximum schedular 
rating, 10 percent, for residuals of a right middle finger 
DIP joint fracture.  An increased rating is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5229 (2007). 

2.  The criteria to an increased disability rating for 
service-connected hypertension are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (in 
effect prior to January 12, 1998), Diagnostic Code 7101 (in 
effect as of January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
for a left knee disability, a right middle finger DIP joint 
disability and hypertension.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In July 2007, the Board remanded the case to the AMC for 
readjudication of these three issues.  Such readjudication 
was necessary because of timing errors in connection with 
notice furnished to the Veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The record reveals that the 
AMC readjudicated the veteran's claims in November 2007.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 



The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for an increased rating in letters 
from VA dated March 24, 2004 and September 28, 2007, 
including a request for evidence that the service-connected 
disability has gotten worse.  See the September 2007 letter, 
page 5. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

The September 2007 letter further emphasized:  "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The March 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the "give 
us everything you've got requirement formerly contained in 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced September 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the September 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is now no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the November 2007 SSOC, following the issuance of the 
September 2007 letter, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient treatment 
records and private medical records.  The veteran has also 
been provided several VA examinations. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for a 
service-connected chip fracture of the left knee, currently 
evaluated 10 percent disabling. 

Relevant law and regulations 

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2007). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2007).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2007).



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5257.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's service-connected chip fracture of the left 
knee is currently rated under Diagnostic Codes 5299-5257.  
The RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first with the numbers of the 
most closely related body part and '99'.  See 38 C.F.R. 
§ 4.20 (2007) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  The RO determined that the most closely 
analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007) [knee, other impairment of].  

The veteran's service-connected chip fracture of the left 
knee is manifested by complaints pain, stiffness, swelling, 
giving out and fatigue.  There is no medical evidence of 
ankylosis, dislocated or removed cartilage, arthritis, or 
malunion or nonunion of the tibia and fibula.  Thus, 
Diagnostic Codes 5003, 5256, 5258, 5259 and 5262 do not apply 
in this case.

Based on medical evidence demonstrating that the veteran's 
left knee symptomatology includes a decreased range of 
motion, the Board has considered rating the veteran under 
Diagnostic Codes 5260 [limitation of flexion] and 5261 
[limitation of extension].  However, range of motion findings 
indicate that flexion of the veteran's left knee was, at 
worse, to 120 degrees.  See the October 2007 VA examination 
report.  The veteran displayed 135 degrees of flexion during 
the August 2005 VA examination and a range of motion "within 
normal limits" in a February 2002 VA outpatient treatment 
record.  [Normal range of motion is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II (2007).]  Thus, the veteran 
does not have flexion limited to 60 degrees in his left knee, 
the level at which a noncompensable evaluation is warranted 
under Diagnostic Code 5260.

Additionally, the clinical evidence does not show extension 
limited to 5 degrees, which would allow for the assignment of 
a noncompensable disability rating under Diagnostic Code 
5261.  The various VA examinations and VA treatment records 
show extension to zero degrees, which as noted above is 
normal.

Accordingly, the medical evidence does not demonstrate a 
reduced range of motion for the veteran's left knee which 
would warrant a compensable evaluation.  Use of Diagnostic 
Codes 5260-61 is therefore not in the best interest of the 
veteran. 

Diagnostic Code 5257 in essence serves as a "catch all" 
provision and may be used to rate disabilities not feasibly 
rated under other diagnostic codes.  Such is the case here.  
Accordingly, the Board will continue to employ Diagnostic 
Code 5257 to rate the veteran's left knee disability. 

Specific rating criteria

The veteran's service-connected right knee disability is 
currently evaluated  10 percent disabling under Diagnostic 
Code 5257.

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  A 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2007).  The 
Board observes that 'moderate' is generally defined as 'of 
average or medium quality, amount, scope, range, etc.'  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.

Analysis

Schedular rating 

To warrant a 20 percent disability rating under Diagnostic 
Code 5257, the competent medical evidence must demonstrate 
"moderate" disability.  

The veteran has complained of left knee pain, stiffness, 
swelling, giving out and fatigue.  In December 2004 the 
veteran stated that his left knee symptomatology prevents him 
from doing chores.  He specifically stated that he can no 
longer mow his lawn or walk or bike for a long period of 
time.  As noted above, slightly decreased flexion has been 
identified, although such is insufficient to assign a higher 
rating.

Diagnostic Code 5257 refers to subluxation and instability of 
a knee.  In this case, although the veteran has complained of 
the knee giving way, there is no objective clinical evidence 
of subluxation or lateral instability in the veteran's left 
knee.  
The October 2007 VA examiner noted that the veteran's "left 
knee is stable" and the August 2005 VA examination revealed 
"no subluxation or constitutional symptoms" and described 
the veteran's knee as "stable to medial and lateral, and 
anterior and posterior testing."  

Turing to other left knee symptoms, the August 2005 VA 
examiner noted lateral tenderness and "pain and popping with 
motion."  The Board does not doubt that the veteran 
experiences discomfort with respect to his service-connected 
left knee disability.  

As to whether the veteran's left knee symptoms, which include 
a slightly decreased range of motion as well as swelling, 
pain and tenderness and complaints of fatigue, can be 
described as "moderate" rather than "slight", the medical 
evidence indicates that the veteran's left knee 
symptomatology does not prevent him from engaging in normal 
daily activities.  See the August 2005 and October 2007 VA 
examination reports.  Furthermore, the October 2007 VA 
examiner stated that the veteran's left knee disability does 
not impact his ability to work.

The August 2005 and October 2007 VA examination reports are 
congruent with the veteran's outpatient treatment records, 
which document sporadic complaints of left knee pain and 
swelling but no significant problems.  See, e.g., A November 
2002 VA outpatient treatment record.  It therefore appears 
that the veteran's left knee disability manifests principally 
as complaints pain, stiffness, fatigue and the like, with 
little impact on function.  See 38 C.F.R. § 4.10 (2008).  
There is no indication of gait alteration, use of a brace, or 
limitation on employment.  Such symptomatology is most aptly 
described as slight and is accounted for the in the veteran's 
currently-assigned 10 percent disability rating.  

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v.  Brown, 9 Vet. App. 7, 11  
(1996). 

Fenderson consideration 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Staged ratings are currently in effect for the veteran's left 
knee disability: the disability has been rated as 
noncompensably disabling from November 18, 1997 to August 31, 
2005 and 10 percent thereafter.  After reviewing the medical 
evidence, the Board has determined that the veteran's 
disability rating has been appropriately staged.  

As alluded to above, the August 31, 2005 VA examination 
report showed a worsening of the veteran's disability.  Prior 
to that date, the medical records indicated that the 
veteran's left knee was essentially normal.  See the February 
1998 VA examination report; see also a February 8, 2002 VA 
outpatient treatment record.  The August 31, 2005 VA 
examination report is the first medical evidence documenting 
a slight left knee disability and is therefore the earliest 
that a 10 percent disability rating can be established.  
Phrased differently, prior to August 31, 2005 the objective 
medical evidence does not demonstrate even 'slight' left knee 
pathology existed.  The Board therefore finds that the 
veteran's left knee disability has been appropriately staged. 

Extraschedular rating consideration 

For the sake of brevity, the Board will address the veteran's 
entitlement to an extraschedular disability rating with 
respect to the issues on appeal below.

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left knee disability. The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a right middle finger DIP 
joint fracture, currently evaluated 10 percent disabling. 

Relevant law and regulations 

The law and regulations pertaining to increased ratings in 
general has been set forth above and need not be repeated.

Assignment of diagnostic code

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code 5226  [ankylosis of the long finger].  As 
will be discussed immediately below, the veteran's middle 
finger is not ankylosed.  Ankylosis is the "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987).  
 
In this case the medical evidence demonstrates that the 
veteran's right middle finger symptomatology includes 
arthritis with a diminished range of motion.  See the August 
2005 VA Examination report.  Thus, the Board finds that the 
application of Diagnostic Codes 5003 [degenerative arthritis] 
and 5229 [limitation of motion of the index or long finger] 
to be most appropriate.  



Specific rating criteria

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).  

Under Diagnostic Code 5229 [limitation of motion of the index 
or long finger], a 10 percent disability rating is warranted 
for limitation of the middle finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).

Analysis 

Schedular rating

The veteran's right middle DIP fracture residuals is 
currently rated 10 percent disabling.  A 10 percent 
disability rating is the highest schedular rating available 
for the veteran's disability under Diagnostic Code 5229.  
Accordingly, a higher disability rating cannot be assigned. 

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The currently assigned 10 percent rating is the maximum 
rating under Diagnostic Code 5229.  DeLuca considerations are 
therefore inapplicable. See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) [if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

Fenderson consideration 

Staged ratings are currently in effect for the veteran's 
right middle finger DIP disability; the disability has been 
rated as noncompensably disabling from November 18, 1997 to 
October 15, 2007 and 10 percent thereafter.  After reviewing 
the medical evidence, the Board has determined that an 
earlier effective date for the 10 percent disability rating 
is warranted. 

As noted above, in order to warrant a 10 percent disability 
rating under Diagnostic Code 5229, the medical evidence must 
demonstrate extension limited by more than 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).  The first 
medical evidence of a diminished extension of the right 
middle finger comes from the August 31, 2005 VA examination 
report; the VA examiner indicated that the extension of the 
veteran's right middle finger was limited by 30 to 40 
degrees.  

The August 31, 2005 VA examination report is the first 
medical evidence documenting a compensable right middle 
finger disability and is therefore the earliest that a 10 
percent disability rating can be established.  The Board 
therefore finds that a noncompensable disability rating is 
warranted from November 18, 1997 to August 31, 2005 and a 10 
percent disability rating thereafter.    

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right middle finger 
disability, which is rated at the maximum 10 percent rating.  
The Board further finds, per Fenderson, that a noncompensable 
disability rating is warranted from November 18, 1997 to 
August 31, 2005 and 10 percent thereafter.



3.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated 10 
percent disabling. 

Relevant law and regulations

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7101.

Specific rating criteria

The veteran's claim was filed in November 1997.  During the 
pendency of this appeal, the applicable rating criteria for 
hypertension, found at 38 C.F.R. § 4.104, were amended 
effective January 12, 1988.  See 62 Fed. Reg. 65219 (Dec. 11, 
1997).  The veteran has been provided with the new regulatory 
criteria in the June 1999 statement of the case and submitted 
additional argument after receiving such notice.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected hypertension disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Prior to January 12, 1998, hypertension was evaluated, under 
38 C.F.R. § 4.104, Diagnostic Code 7101, as follows:  

A 60 percent rating was assigned for diastolic pressure 
predominantly 130 or more and severe symptoms, while a 40 
percent rating was assigned for diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  A 
20 percent rating was assigned for diastolic pressure 
predominantly 110 or more with definite symptoms, while a 10 
percent rating was assigned for diastolic pressure 
predominantly 100 or more.  When continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was to be assigned.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997), effective 
prior to January 12, 1998.  

(ii.) The current schedular criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

Certain of the above criteria are disjunctive and other 
criteria are conjunctive. 
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]. 
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met].

Analysis

Schedular rating 

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under Diagnostic Code 7101.  

In this case, the RO has assigned a 10 percent disability 
rating from February 24, 1998 to June 1, 2003; a 20 percent 
disability rating has been assigned from June 2, 2003 to 
November 17, 2004; and a ten percent rating has been assigned 
thereafter.  
For the sake of simplicity, the Board will separately address 
the old and new regulations for each of these time periods.  
See Fenderson, supra.

(i) February 24, 1998 - June 1, 2003

The veteran was assigned a 10 percent disability rating 
during this period.

Under the former regulatory criteria, a 20 percent rating is 
assigned for diastolic pressure predominantly 110 or more 
with definite symptoms.  In order to warrant a 20 percent 
disability rating under the current regulatory criteria the 
evidence must show a diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more. 

A review of the medical record reveals 18 blood pressure 
readings between February 24, 1998 and June 1, 2003.  The 
highest diastolic pressure recorded during this time period 
was measured as 105 on July 4, 2000.  The vast majority of 
the readings (14) recorded diastolic pressure less than 100.  
Not a single blood pressure reading recorded a systolic 
pressure of 200 or greater.  In addition, no definite 
symptoms were noted in any of the medical reports. 

Accordingly, the criteria for a disability rating in excess 
of 10 percent for the veteran's hypertension from February 
24, 1998 and June 1, 2003 have not been met under either the 
former or current ratings criteria.   

(ii) June 2, 2003 - November 17, 2004

The veteran was assigned a 20 percent disability rating 
during this period.

Under the former schedular criteria, a 40 percent rating is 
to be assigned for diastolic pressure predominantly 120 or 
more and moderately severe symptoms.  The current rating 
criteria requires a diastolic pressure predominantly 120 or 
more for a 40 percent disability rating.

A review of the medical evidence reveals that 9 blood 
pressure readings were taken between June 2, 2003 and 
November 17, 2004.  Of these readings, not one recorded a 
diastolic pressure above 120.  In fact, only two of the nine 
readings recorded a diastolic pressure of 110.  No specific 
symptomatology associated with hypertension, much less 
moderate severe symptomatology, was noted in the medical 
reports. 

Given the absence of diastolic readings of 120 or more and 
any identifiable, and increased rating of 40 percent is not 
warranted during this period  under either the former or the 
current rating criteria.

(iii) November 18, 2004 - present 

The veteran was assigned a 10 percent disability rating 
during this period.

The medical evidence of record includes 13 blood pressure 
readings from November 18, 2004 to the present.  The highest 
diastolic blood pressure reading recorded during this time 
period was 100.  The highest systolic blood pressure reading 
was 155. Again, no definite symptoms referable to 
hypertension were noted in the medical reports.

In the absence of a single diastolic blood pressure reading 
of 110 or greater, or a systolic pressure reading of 200 or 
more, blood pressure readings which would necessitate a 
higher rating do not predominate, as required by the former 
and current schedule. 

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The Board believes that the veteran was 
appropriately rated throughout the appeal period.  The 
benefit sought on appeal is accordingly denied.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the June 1999 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
veteran's chip fracture of the left knee, residuals of a 
right middle finger DIP joint fracture and hypertension is 
specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  

In this case, there is no indication that the veteran has 
required frequent hospitalizations for any of the 
disabilities at issue; in fact, it does not appear that the 
veteran has been hospitalized at all for any of these 
disabilities. 

With respect to employment, the evidence of record indicates 
that the veteran works as a social worker.  There is no 
indication that these disabilities cause him to miss work or 
create any unusual employment impairment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for a service-
connected chip fracture of the left knee is denied.

Entitlement to an increased disability rating for service-
connected residuals of a right middle finger DIP joint 
fracture is denied. 

Entitlement to an increased disability rating for service-
connected hypertension is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


